United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3630
                                   ___________

Katherine White,                        *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Life Insurance Company of               *
North America; Lockheed                 * [UNPUBLISHED]
Martin Corporation Long Term            *
Disability Plan,                        *
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: May 24, 2010
                                Filed: June 1, 2010
                                 ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Katherine White appeals the district court’s1 adverse grant of summary
judgment in her Employment Retirement Income Security Act (ERISA) lawsuit
arising from the disposition of her claims for short-term-disability (STD) and long-
term-disability (LTD) benefits. Upon de novo review, see Darvell v. Life Ins. Co. of


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
N. Am., 597 F.3d 929, 934 (8th Cir. 2010) (standard of review), we find that summary
judgment was proper on the STD benefits decision, as the record showed that White
did not file a timely administrative appeal and thus did not exhaust her administrative
remedies, see Price v. Xerox Corp., 445 F.3d 1054, 1057 (8th Cir. 2006). As to the
denial of LTD benefits, we find no abuse of discretion. See Jackson v. Prudential Ins.
Co. of Am., 530 F.3d 696, 701 (8th Cir. 2008) (plan administrator’s decision should
not be disturbed when administrator offers reasonable explanation and decision is
supported by substantial evidence) White offered evidence showing that she was
diagnosed with, and received ongoing treatment for, interstitial cystitis and
fibromyalgia, but she failed to offer sufficient evidence that these conditions rendered
her disabled under the terms of her plan. See Darvell, 597 F.3d at 935 (it is not abuse
of discretion for administrator to ignore opinion when physician failed to provide
reliable objective evidence to support finding of LTD); Midgett v. Wash. Group Int’l
Long Term Disability Plan, 561 F.3d 887, 897 (8th Cir. 2009) (courts may not require
plan administrators automatically to give special weight to opinions of claimant’s
treating physicians); see also Rutledge v. Liberty Life Assurance Co. of Boston, 481
F.3d 655, 660-61 (8th Cir. 2007) (ERISA plan administrator is not bound by Social
Security Administration’s determination that plan participant is disabled even if plan
defines disability similarly). We decline to consider the arguments White raises for
the first time on appeal. See Cole v. Int’l Union, United Auto., Aerospace & Agric.
Implement Workers of Am., 533 F.3d 932, 936 (8th Cir. 2008). Accordingly, we
affirm.
                         ______________________________




                                          -2-